DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 3/01/2021.
Claim 21 has been amended. Claims 1-11, 13-14, and 33 have been cancelled. No claims have been added. Claims 12 and 15-32 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 15-20, 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni (U.S. PGPub. No. 20160136385 in view of Tucker (U.S. PGPub. No. 20170333667).
Regarding claim 12, Scorcioni teaches:
A method of sleep improvement comprising: detecting whether a subject is entering sleep, is asleep, and/or is exiting sleep; (Para. 0140, 0197; Fig. 7, step 925)
monitoring a temperature level of the subject via at least one temperature sensor of a device; (Para. 0043, 0094; Fig. 1, wearable user sensor 410)
comparing the monitored temperature level to a preset temperature range; (Para. 0144, 0154)
based on the comparing, determining whether the monitored temperature level exceeds the preset temperature range, is within the preset temperature range, or is below the preset temperature range; (Para. 0154-0155)
upon determining that the monitored temperature level of the subject exceeds the preset temperature range, applying a first voltage across a thermocouple of the device resulting in a cooling effect of a first side of the wearable via a Peltier effect, (Para. 0078, 0154-0155; norm read as preset range)
applying a voltage across a thermocouple of the wearable resulting in a heating effect of the first side of the device via the Peltier effect, (Para. 0078, 0154; norm read as preset range)
wherein the first side of the device is a side in contact with the subject. (Para. 0031; user interface 210)
Scorcioni teaches upon a non-comfortable comfort-profile, warming a user by applying a second voltage across the thermocouple of the device resulting in a heating effect of the first side of the wearable via the Peltier effect (Para. 0078, 0154-0155). Scorcioni does not explicitly disclose delivering a heating effect when the temperature level is below the preset temperature range. However, Scorcioni does teach warming a user based on a non-comfortable comfort-profile and producing a cooling effect based on sensor data deviating from the norm, wherein the sensor data includes a sensed temperature (Para. 0154-0155). Therefore, it would be obvious to one of ordinary skill in the art to modify Scorcioni to apply voltage across a thermocouple of the wearable resulting in a heating effect upon determining that the monitored temperature level is below the preset temperature range in order to actively warm a patient and maintain a comfortable sleeping environment. 

	In related thermal devices to improve sleep, Tucker teaches modifying an indivuals temperature to enhance their sleep via the forehead (Para. 0005-0006). Tucker further teaches temperature modification via a wearable device (Para. 0014, 0017). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Scorcioni based on the teachings of Tucker to incorporate the administering the sleep improvement treatment via a wearable on the forehead, because there is evidence for enhanced sleep by cooling a subject’s skin (e.g., forehead) by taking advantage of a mechanism involving cooling an underlying brain region (Tucker, Para. 0005).
Regarding claim 15, the Scorcioni/Tucker combination teaches:
The method of claim 12, (described above)
further comprising: upon determining that the monitored temperature level is within the preset temperature range, delaying the application of the first or the second voltage across the thermocouple. (Scorcioni, Para. 0157, 0197)
Regarding claim 16, the Scorcioni/Tucker combination teaches:
The method of claim 12, (described above)
further comprising: reversing a polarity of the applied first or second voltage to the at least one thermocouple resulting in the first side changing from the heating effect to the cooling effect or from the cooling effect to the heating effect. (Scorcioni, Para. 0055, 0078)
Regarding claim 17, the Scorcioni/Tucker combination teaches:
The method of claim 12, (described above)
further comprising: monitoring EEG brain patterns of the subject via at least one electrode of the device; (Scorcioni, Para. 0094, 0174)
and based on the monitored EEG brain patterns, applying the first or second voltage across the thermocouple of the wearable resulting in the cooling effect or the heating effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0174)
Regarding claim 18, the Scorcioni/Tucker combination teaches:
A method of sleep improvement detecting, via a device positioned relative to a subject, a sleep state of the subject, wherein the sleep state includes whether the subject is entering sleep, is asleep, and/or is exiting sleep; (Scorcioni, Para. 0140, 0197; Fig. 7, step 925)
and based on a monitored or perceived condition of the subject and/or the detected sleep state of the subject, applying a voltage across at least one thermocouple of the device resulting in a heating effect or a cooling effect of a first side of the wearable via the Peltier effect, (Scorcioni, Para. 0078, 0154-0155) 
wherein the first side is a side in contact with the subject. (Scorcioni, Para. 0031; user interface 210) 
Although Scorcioni teaches a device that heats and cools a patient in a sleep environment, the Scorcioni does not explicitly disclose the device being a wearable.
In related thermal devices to improve sleep, Tucker teaches modifying an individual temperature to enhance their sleep via the forehead (Para. 0005-0006). Tucker further teaches temperature modification via a wearable device (Para. 0014, 0017). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Scorcioni based on the teachings of Tucker to incorporate the administering the sleep improvement treatment via a wearable on the forehead, because there is evidence for enhanced 
Regarding claim 19, the Scorcioni/Tucker combination teaches:
The method of claim 18, (described above)
further comprising: reversing a polarity of the applied voltage to the at least one thermocouple resulting in the first side changing from the heating effect to the cooling effect or from the cooling effect to the heating effect. (Scorcioni, Para. 0055, 0078)
Regarding claim 20, the Scorcioni/Tucker combination teaches:
The method of claim 18, (described above)
wherein the wearable includes an article of clothing, footwear, a head covering, or earphones. (Tucker, Para. 0014, 0017)
Scorcioni teaches a device that heats and cools a patient in a sleep environment and Tucker teaches a wearable product to control a user’s temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Scorcioni based on the teachings of Tucker to incorporate the administering the sleep improvement treatment via a wearable on the forehead, because there is evidence for enhanced sleep by cooling a subject’s skin (e.g., forehead) by taking advantage of a mechanism involving cooling an underlying brain region (Tucker, Para. 0005).
Regarding claim 22, the Scorcioni/Tucker combination teaches:
The method of claim 12, (described above)
further comprising: monitoring a perspiration or humidity level of the subject via at least one a perspiration sensor or a humidity sensor of the device; (Scorcioni, Para. 0154)
and based on the monitored perspiration or humidity level of the subject, applying the first or the second voltage across the thermocouple of the device resulting in the cooling effect or the heating effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Regarding claim 23, the Scorcioni/Tucker combination teaches:
The method of claim 22, (described above)
further comprising: comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154-0155; norm read as threshold)
and based on the monitored perspiration or humidity level being above the threshold perspiration or humidity range, applying the voltage across the thermocouple resulting in the cooling effect of the first side of the wearable via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Regarding claim 24, the Scorcioni/Tucker combination teaches:
The method of claim 22, (described above)
further comprising: comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154-0155; norm read as threshold)
and based on the monitored perspiration or humidity level being below the threshold perspiration or humidity range, applying the voltage across the thermocouple resulting in the heating effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Scorcioni teaches upon a non-comfortable comfort-profile, warming a user by applying a voltage across a thermocouple of the wearable resulting in a heating effect of the first side of the wearable via the Peltier effect (Scorcioni, Para. 0078, 0154-0155). Scorcioni does not explicitly 
Regarding claim 25, the Scorcioni/Tucker combination teaches:
The method of claim 12, (described above)
further comprising: monitoring a perspiration or humidity level of the subject via at least one of a perspiration sensor or a humidity sensor of the device; (Scorcioni, Para. 0154)
comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154-0155)
based on the comparing, determining whether the monitored perspiration or humidity level is within the threshold perspiration or humidity range; (Scorcioni, Para. 0155; norm read as threshold)
delaying the application of the first voltage or the second voltage across the thermocouple. (Scorcioni, Para. 0157, 0197)
Scorcioni teaches monitoring perspiration or humidity levels within a range (Scorcioni, Para. 0154-0155). Scorcioni also teaches a thermal rest period in a thermal-comfort profile, wherein the controller ceases to cool the user by stopping energy delivery during the thermal rest period (Scorcioni, Para. 0197). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 26, the Scorcioni/Tucker combination teaches:
The method of claim 18, (described above)
wherein the device monitors brain activity of the subject to detect the sleep state of the subject. (Scorcioni, Para. 0094, 0174)
Regarding claim 27, the Scorcioni/Tucker combination teaches:
The method of claim 18, (described above)
further comprising: monitoring a temperature level of the subject via at least one temperature sensor of the device; (Scorcioni, Para. 0154)
and based on the monitored temperature level of the subject, applying the voltage across the thermocouple of the device resulting in the cooling effect or the heating effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Regarding claim 28, the Scorcioni/Tucker combination teaches:
The method of claim 18, (described above)
further comprising: monitoring a perspiration or humidity level of the subject via at least one perspiration or humidity sensor of the device; (Scorcioni, Para. 0154)
and based on the monitored perspiration or humidity level of the subject, applying the voltage across the thermocouple of the device resulting in the cooling effect or the heating effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Regarding claim 29,
The method of claim 28, (described above)
further comprising: comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154-0155; norm read as threshold)
and  Attorney Docket No.: 00137-0002-01000based on the monitored perspiration or humidity level being above the threshold perspiration or humidity range, applying the voltage across the thermocouple resulting in the cooling effect of the first side of the device via the Peltier effect. (Scorcioni, Para. 0078, 0154-0155)
Regarding claim 30, the Scorcioni/Tucker combination teaches:
The method of claim 28, (described above)
further comprising: comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154)
Scorcioni teaches upon a non-comfortable comfort-profile, warming a user by applying a voltage across a thermocouple of the device resulting in a heating effect of the first side of the wearable via the Peltier effect (Scorcioni, Para. 0078, 0154-0155). Scorcioni does not explicitly disclose delivering a heating effect when the monitored perspiration or humidity level is below the threshold range. However, Scorcioni does teach warming a user based on a non-comfortable comfort-profile and producing a cooling effect based on sensor data deviating from the norm, wherein the sensor data includes sweat/humidity (Scorcioni, Para. 0154-0155). Therefore, it would be obvious to one of ordinary skill in the art to modify Scorcioni to apply voltage across a thermocouple of the device resulting in a heating effect upon determining that the monitored perspiration or humidity level is below the threshold range in order to actively warm a patient and maintain a comfortable sleeping environment. 
Regarding claim 31,
The method of claim 18, (described above)
further comprising: monitoring a perspiration or humidity level of the subject via at least one perspiration or humidity sensor of the device; (Scorcioni, Para. 0154)
comparing the monitored perspiration or humidity level to a threshold perspiration or humidity range; (Scorcioni, Para. 0154-0155; norm read as threshold)
Scorcioni teaches monitoring perspiration or humidity levels within a range (Scorcioni, Para. 0154-0155). Scorcioni also teaches a thermal rest period in a thermal-comfort profile, wherein the controller ceases to cool the user by stopping energy delivery during the thermal rest period (Scorcioni, Para. 0197). Therefore, it would have been obvious to one of ordinary skill in the art to monitor the thermal-comfort profile using perspiration or humidity levels, determine when the monitored levels are within a threshold range, and delay the application of voltage in order to modify the heat exchanger and create a comfortable sleeping environment. 

Claims 21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Scorcioni/Tucker combination in further view of Chen (U.S. PGPub. No. 20100210984). 
Regarding claim 21, the Scorcioni/Tucker combination teaches:
A method of sleep improvement, comprising: receiving a subject-selected preset temperature range for a first side of a device, (Scorcioni, Para. 0027, 0035, 0182)
wherein the device is configured to be positioned relative to a subject, (Scorcioni, Para. 0031; user interface 210) 
and wherein the first side is a side configured for contact with the subject; (Scorcioni, Para. 0031; user interface 210) 
detecting, via the wearable, a sleep state of the subject, wherein the sleep state includes whether the subject is entering sleep, is asleep, and/or is exiting sleep; (Scorcioni, Para. 0140, 0197; Fig. 7, step 925)
and based on the detected sleep state and the subject-selected preset temperature range, applying a voltage across at least one thermocouple of the wearable resulting in a heating effect or a cooling effect of the first side of the at least one of the wearable or the consumer product via a Peltier effect so that a temperature of the first side is within the subject-selected preset temperature range. (Scorcioni, Para. 0078, 0099, 0154-0155, 0162; thermal-comfort profile read as preset range)
Although Scorcioni teaches a device that heats and cools a patient in a sleep environment, the Scorcioni does not explicitly disclose the device being a wearable.
In related thermal devices to improve sleep, Tucker teaches modifying an individual temperature to enhance their sleep via the forehead (Para. 0005-0006). Tucker further teaches temperature modification via a wearable device (Para. 0014, 0017). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Scorcioni based on the teachings of Tucker to incorporate the administering the sleep improvement treatment via a wearable on the forehead, because there is evidence for enhanced sleep by cooling a subject’s skin (e.g., forehead) by taking advantage of a mechanism involving cooling an underlying brain region (Tucker, Para. 0005).
Scorcioni teaches a user pressing a button to heat the device to a subject-selected temperature (Scorcioni, Para. 0153, 0182), but does not explicitly disclose selecting the preset temperature range via an adjustable actuator. Tucker further teaches a controller positioned on the wearable forehead device that is capable of switching from a cooling period to a target 
	Although Tucker switches between these preset temperature ranges and does not explicitly disclose an adjustable actuator being located on the wearable. Read as broadly as claimed, an actuator is interpreted as any element that can change the temperature. 
	In related thermal therapy art, Chen teaches a wearable thermal device with set temperature values selected via an adjustable actuator on the wearable (Para. 0036; Fig. 4, controlling keys 32). The controlling keys are attached to the wearable portion of the device (reference Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Scorcioni/Tucker reference based on the teachings of Chen to incorporate the subject-selected preset temperature range being selected via an adjustable actuator on the wearable, in order to allow the user to adjust the temperature according to his/her need and produce the same predictable results (Para. 0036). 
Regarding claim 32, the Scorcioni/Tucker/Chen combination teaches:
The method of claim 21, (described above)
wherein the subject-selected preset temperature range comprises a plurality of temperature ranges including a low temperature range, a medium temperature range, and a high temperature range. (Scorcioni, Para. 0150; read as broadly as claimed, any range can be interpreted as a low, medium and high temperature, such as the disclosed warming, cooling or maintaining modes)
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, see pages 9-10, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tucker explicitly discloses a teaching of applying thermal therapies to patient’s forehead to enhance sleep (Tucker, Para. 0005). Tucker further describes neuroanatomical studies that discuss how the forehead plays a prominent role in hypothalamic control of thermoregulation, thus influencing the control of sleep (Tucker, Para. 0006). Therefore, Tucker provides motivation to regulate the temperature of the body via the forehead. 
Regarding Applicant’s argument that is unclear how one of ordinary skill in the art would alter/modify the system disclosed in Scorcioni to a forehead apparatus disclosed in Tucker, see pages 10-11, Examiner notes that the claimed steps can be performed by a controller. Such controller is taught by Scorcioni and is contained in a housing (Scorcioni, Para. 0046). In the secondary reference, Tucker teaches a controller within the forehead device (Tucker, Para. 0074; Fig. 2A, controller 202). Thus, in combination, one would be able to incorporate the controlling capabilities into the design of Tucker. It is noted that the Applicant has not claimed 
Applicant’s arguments with respect to claim 21 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794